UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7613



WINSTON WILKINS,

                                             Petitioner - Appellant,

          versus


THEODIS BECK,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-99-496-5-O)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Winston Wilkins, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Winston Wilkins seeks to appeal the district court’s order

denying relief on his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001)

petition.     We dismiss the appeal for lack of jurisdiction because

Appellant’s notice was not timely filed.

      Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).    This appeal period is “man-

datory and jurisdictional.”    Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

      The district court’s order was entered on the docket on

February 14, 2000.    Appellant’s notice of appeal was filed on July

16, 2001.*     Because Appellant failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we   deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions




      *
       For the purpose of this appeal we assume that the date ap-
pearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                   2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3